Citation Nr: 0908093	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder prior to April 9, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder as of April 9, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for post traumatic stress disorder.  

In a May 2007 rating decision, the RO granted a 50 percent 
evaluation for post traumatic stress disorder, effective 
April 9, 2007.  The Veteran has stated he still wants a 
higher evaluation.  


FINDINGS OF FACT

1.  Prior to April 9, 2007, post traumatic stress disorder 
was not manifested by occupational and social impairment with 
reduced reliability and productivity.

2.  As of April 9, 2007, post traumatic stress disorder is 
not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post traumatic stress disorder prior to April 9, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for post traumatic stress disorder as of April 9, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in November 2004 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA did fail to provide 
the Veteran with notice of the rating criteria that would be 
needed to obtain a higher evaluation for the service-
connected post traumatic stress disorder and how disability 
evaluations and effective dates are assigned prior to the 
April 2005 rating decision on appeal.  However, in the April 
2005 rating decision, the Veteran was provided with the 
criteria needed for a 50 percent evaluation for post 
traumatic stress disorder (at that time, he was rated at 
30 percent).  In the May 2007 rating decision, the Veteran 
was provided with the criteria needed for a 70 percent 
evaluation.  In a March 2006 letter, the Veteran was provided 
with notice of how disability evaluations and effective dates 
are assigned.  The claim was subsequently readjudicated in a 
June 2007 statement of the case.  Thus, any prejudice to the 
Veteran for these errors was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA treatment records, and as 
warranted by law, affording a VA examination.  The Veteran 
submitted a private examination.

In the February 2009 informal hearing presentation submitted 
by the Veteran's representative, the Veteran argued that the 
case should be remanded for a new examination since the April 
2007 private examination showed increased symptoms.  The 
Board disagrees.  It was that examination that provided a 
basis for the RO to grant the Veteran a higher evaluation, 
and the clinical findings in that report are rather detailed.  
The Veteran has neither alleged that his symptoms have 
worsened since the April 2007 examination, nor has he 
presented any evidence of an increase in the severity of his 
post traumatic stress disorder since that study.  Rather, he 
has alleged that the facts establish a higher evaluation 
throughout the appeal period.  Thus, the Board does not find 
that a remand is warranted to provide the Veteran with a new 
examination. 

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, and 
private and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
the decisions made in this case, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to each part of 
the Veteran's claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the criteria for evaluating post traumatic stress 
disorder, a 30 percent rating is assigned when the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 50 (which falls into the range of 41-50) 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
global assessment of functioning score of 51 to 60 indicates 
the examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A global assessment of functioning score of 
61 to 70 denotes some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social and occupational 
functioning.  Id.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

The Veteran filed a claim for increase in September 2004.  In 
the April 2005 rating decision on appeal, the RO continued 
the 30 percent evaluation for post traumatic stress disorder.  
The Veteran appealed, arguing he warranted a higher 
evaluation.  In a May 2007 rating decision, the RO granted a 
50 percent evaluation, effective April 9, 2007.  The Veteran 
argues he warrants a higher rating both prior to April 2007 
and as of April 2007.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent prior to April 9, 2007, 
and in excess of 50 percent since April 9, 2007, for post 
traumatic stress disorder.  The Board will address each 
evaluation separately.

30 percent evaluation

Prior to April 9, 2007, the evidence did not show 
occupational and social impairment with reduced reliability 
and productivity.  For example, during an August 2004 VA 
outpatient visit the Veteran stated he associated with guys 
at his job with the Post Office where he had worked since 
1993.  This is evidence against a finding that the Veteran 
has difficulty in maintaining effective work relationships.  
Further supporting this is the November 2004 VA examination 
report.  There, the examiner stated the Veteran reported 
having good relationships with most co-workers.  The Veteran 
also reported he had not missed any time from work since the 
last VA examination in March 2004.  He did report being 
fearful of being reprimanded if he missed work.  As to his 
social relationships, at the November 2004 VA examination, 
the Veteran reported being married for over 30 years to his 
wife and has three children.  He stated he had close contact 
with his siblings, and would go fishing with his brother-in-
law.  The examiner concluded the Veteran had adequate 
relationships with his wife and children.

Mental status examination in November 2004 revealed no 
evidence of circumstantial speech.  The appellant denied 
suicidal and homicidal ideation.  Short and long term memory 
was intact.  There was no evidence of any hallucinations.  He 
did report difficulty sleeping, and dreaming about death.  
The diagnosis was moderate post traumatic stress disorder.  A 
global assessment of functioning score of 65 was assigned.  
The examiner opined that the Veteran's psychosocial 
functioning had not deteriorated since the last VA 
compensation examination.   

In the August 2004 VA outpatient treatment report, the 
examiner stated the Veteran's thought processes were clear 
and coherent.  He did report passive suicidal ideation, and 
hearing voices.

In September 2004, the examiner stated the Veteran's thought 
processes were goal directed, and the Veteran was articulate.  
In the November 2004 VA examination report, the examiner 
stated the Veteran communicated effectively.  There were no 
signs of either suicidal or homicidal ideation.  In December 
2004, the examiner stated the Veteran's speech was goal 
directed.  

In a February 2005 VA outpatient treatment report, the 
examiner stated the Veteran had organized thinking.  The 
evidence also does not show impairment in short-term or long-
term memory.  Examiners have made specific clinical findings 
of intact memory.  See August 2004, outpatient treatment 
report and November 2004 VA examination report.  The 
Veteran's insight and judgment have been reported as 
"fair."  See August 2004, and September 2004, outpatient 
treatment reports.

On the whole, the Board finds that the Veteran does not meet 
the criteria for a 50 percent evaluation prior to April 9, 
2007.  For the most part, the Veteran was generally 
functioning independently, appropriately, and effectively.  
He had been in the same job since 1993 and reported at the 
November 2004 VA examination that he had not lost any time 
from work due to the service-connected disability since 
February 2004.  He had been married to his wife since 1971 
and had relationships with his siblings.  At the November 
2004 VA examination, the Veteran specifically denied having 
any panic attacks.  The Veteran was consistently described as 
being cooperative and pleasant.  See August 2004, September 
2004, and December 2004, VA outpatient treatment reports.  In 
a November 2004 VA outpatient treatment report, it indicated 
that the Veteran felt a sense of pride because of his getting 
his daughter through college.  

During this time, the Veteran was assigned global assessment 
of functioning scores of 60 and 65.  Such scores do not 
indicate a more-than-moderate psychiatric disorder.  There is 
evidence of the Veteran reporting some passive suicidal 
ideation and a flat affect, but even accepting such symptoms, 
the Board finds that the disability would not warrant a 
50 percent evaluation prior to April 9, 2007, as the 
preponderance of the evidence is against a finding that the 
Veteran meets the criteria for a 50 percent evaluation.  
Stated differently, the Veteran's symptoms do not more 
closely approximate the criteria required for a 50 percent 
rating.  There is no evidence of a flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech.  The 
Veteran is not shown to have difficulty in understanding 
complex commands, and there is no impairment of short- and 
long-term memory.  There further is no evidence of impaired 
judgment or abstract thinking.  Finally, the appellant has 
been able to maintain effective work and social 
relationships.  Hence, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38  
U.S.C.A. § 5107(b). 

50 percent evaluation

The RO granted the Veteran a 50 percent evaluation effective 
April 9, 2007, which is the date of a private psychological 
evaluation.  The Board finds that the clinical findings in 
that report, however, preponderate against entitlement to a 
70 percent rating.  The Veteran had denied panic attacks 
previously but was now reporting them two to three times a 
week.  Such severity is contemplated under the 50 percent 
evaluation.  Nevertheless, the type of panic attacks which 
affect the ability to function independently are not 
described or shown.  The Veteran was still working for the 
Post Office-a job he had had since 1993.  The Veteran did 
not report having lost any time from work, and he did not 
describe avoiding work due to panic attacks.  This is 
evidence against a finding that the Veteran has near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  

The examiner did not make a specific finding regarding the 
Veteran's speech; however, he did not need to.  The symptoms 
the Veteran reported during that evaluation are wholly 
relevant to his service-connected disability.  Thus, the 
Board can conclude that the Veteran's speech is not 
illogical.  

At the April 2007 evaluation, the Veteran indicated that he 
had stayed home from work one day after an incident at work.  
This is evidence against a finding of impaired impulse 
control in that the Veteran had the ability to choose to 
avoid a situation that had caused him anger.  The examiner 
noted that the Veteran reported suicidal thoughts about three 
years prior when he put a loaded shot gun in his mouth.  The 
credibility of this incident is questionable, particularly 
given the fact that no VA examiner ever noted that claim 
contemporaneously to that time period despite the appellant's 
receipt of regular therapy for post traumatic stress disorder 
in 2004.  Moreover, while he reported suicidal thought when 
depressed, there was no evidence of current suicidal thought 
on examination. 

The private psychologist noted that the Veteran reported 
avoiding crowds, social events, and having "limited" 
friendships.  Still, the examiner acknowledged the Veteran 
had friendships, and that he had been married for 36 years.  
Such is evidence against finding an "inability to establish 
and maintain effective relationships."  

While the examiner assigned a global assessment of 
functioning score of 48, which contemplates the symptoms that 
fall under the 70 percent evaluation, he did not provide an 
explanation for the score assigned.  In this regard, a global 
assessment of functioning score of 48 falls under the range 
of 41-50, which is described as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).)  

Hence, the Board accords more probative value to the clinical 
findings in that report than the assigned global assessment 
of functioning score, which does not correlate with the 
clinical findings.  For example, the examiner made no 
clinical findings of the Veteran having current suicidal 
ideation or obsessional rituals.  The Veteran was still 
working at the Post Office, which is evidence against a 
finding that the Veteran is unable to keep a job.  Moreover, 
while the Veteran had limited friendships, there is no 
evidence that he has "no friends" as would be necessary 
with the assignment of a global assessment of functioning 
score of 48.

There is no evidence that since April 9, 2007, the Veteran's 
post traumatic stress disorder has caused obsessional rituals 
which interfere with routine activities, intermittent 
illogical speech, near-continuous panic, or near continuous 
depression affecting the ability to function independently, 
appropriately and effectively.  There is no evidence of 
unprovoked irritability with periods of violence, spatial 
disorientation, or that the appellant neglects his personal 
appearance and hygiene.  Finally, the Veteran has 
consistently been able to maintain effective relationships 
with others.   

In short, the symptoms experienced by the Veteran as of April 
9, 2007, preponderate against finding entitlement to a 70 
percent rating.  The symptomatology more nearly approximates 
the criteria for a 50 percent evaluation.  Accordingly, under 
the schedular criteria of Diagnostic Code 9411, a rating 
higher than 50 percent is not warranted for the period from 
April 9, 2007.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38  U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
post traumatic stress disorder and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Thus, referral for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

An evaluation in excess of 30 percent for post traumatic 
stress disorder prior to April 9, 2007, is denied.

An evaluation in excess of 50 percent for post traumatic 
stress disorder as of April 9, 2007, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


